DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive.  

Applicant argues the primary reference, Davis, does not disclose “(1) such 2D image file is generated from the 3D model; or (2) such 2D image file is generated by converting two-dimensional image data of three-dimensional coordinates of each of the pixels from within the 3D model” (emphasis in original, see pp. 15-16 of Applicants Remarks).  Examiner respectfully disagrees and respectfully submits the cited Davis: ¶ [0022]: This arrangement allows bi-directional mapping of position information, i.e., … from the 3D model to one or more 2D image files.  Davis’ mapping may be read as the converting Applicant argues, each pixel being converted is further explain in Davis: ¶ [0025]: e.g., image file data, image views on a display screen etc. that have a view that encompasses the corresponding global coordinate point. Accordingly, a markup associated with the global coordinate point p.sub.i.sup.M may be automatically conveyed to a view of either the first image 122A or the second image 122B because the image point p.sub.i.sup.I on the first image 122A and the image point p'.sub.i.sup.I on the second image 122B both reference the same global coordinate point p.sub.i.sup.M.  Examiner respectfully submits Davis bi-directional mapping allows for both converting from 2D to 3D and from 3D to 2D as claimed.  Furthermore, the inherent need to convert to view 3D data on a 2D display is described in Davis: ¶ [0023]: a 3D view of the virtual object, such as may be presented on a display screen, a 2D view of the virtual object, such as may be derived from a corresponding 2D image file or the view may be derived from or otherwise generated from the 3D model, etc. 

Applicant’s arguments, see Response to Office Action mailed 7 April 2022, filed 12 July 2022, with respect to Claim Rejections under 35 USC §112 have been fully considered and are persuasive.  The Claim Rejections under 35 USC §112 of Claim 11 has been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-5, 7-11, 13-15, 17-20, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2008/0247635 A1) in view of Shotton et al. (US 2012/0314031 A1).

Regarding Claim 1, 10, and 23, Davis discloses an encoding apparatus, comprising: a two-dimensional data generation unit configured to generate, from a three-dimensional model of an image pickup object [Davis: ¶ [0022]: This arrangement allows bi-directional mapping of position information, i.e., from a 2D image file to the associated 3D model, or from the 3D model to one or more 2D image files] for a plurality of first viewpoints corresponding to a given display image generation method [Davis: ¶ [0019]: The 3D model may also be created from or otherwise revised by the images, such as by using stitching techniques to assemble the images into the 3D model. For example, a plurality of high resolution 2D images of an object to be inspected may be captured from a number of different views of the object that are adequate to cover all surfaces of the object], two-dimensional image data of pixels from within the three-dimensional model by converting two-dimensional image data of three-dimensional coordinates [Davis: ¶ [0024]: For purposes of illustration, assume that a first image 122, further designated 122A, is taken from a first perspective which is schematically illustrated by the first local coordinate space 124A. A second image, further designated 122B, is taken from a second perspective which is schematically illustrated by the second local coordinate space 124B. Similarly, the 3D model 120 is oriented in a third perspective which is illustrated by the third local coordinate space 124M. A point p.sub.i.sup.I on the first image 122A references and is mapped to a corresponding global coordinate point p.sub.i.sup.M on the 3D model 120. This point p.sub.i.sup.M on the 3D model 120 can then be further mapped to a corresponding location on alternative images that also reference the global coordinate point p.sub.i.sup.M. For example, as shown, the point p.sub.i.sup.M is further mapped to a corresponding location p'.sub.i.sup.M within the second image 122B.
¶ [0025]: Thus, a designated global coordinate point of the 3D model can map to a corresponding image point of one or more images, e.g., image file data, image views on a display screen etc. that have a view that encompasses the corresponding global coordinate point. Accordingly, a markup associated with the global coordinate point p.sub.i.sup.M may be automatically conveyed to a view of either the first image 122A or the second image 122B because the image point p.sub.i.sup.I on the first image 122A and the image point p'.sub.i.sup.I on the second image 122B both reference the same global coordinate point p.sub.i.sup.M], the three-dimensional coordinates corresponding to two-dimensional coordinates of the pixels from among the three-dimensional model [Davis: ¶ [0035]: In particular, known camera internal and external parameters may be used in combination with the known orientation of the 3D model to identify a 2D coordinate taken from the point of view of the camera, and from which the ray is projected, and an algorithm may be implemented to determine the intersection point between a given projected ray and the 3D model, as is further described below. The projected ray may pass through several surfaces of the 3D model, defining an intersection point for each surface through which the projected ray passes. The original point on the 3D model, i.e., the one corresponding to the surface feature, will be visible and mapped to the 2D view if it is the closest point of intersection relative to the point of view of the camera. Otherwise, the feature point on the 3D model will be considered to be obscured by a surface of the 3D model that lies between the feature point and the point of view of the camera, and therefore will not be visible in the 2D view.
¶ [0036]: In the above-described process for identifying points located in a shadow within a 2D view, the raw data obtained by the camera may be used for reference to determine coordinates of a 2D view relative to the global coordinates of the 3D model because, in the exemplary process of raw data acquisition, camera internal parameters may remain constants. Therefore, the range data of all the views in an image set may be used for camera internal calibration of the inspection apparatus used to derive the information to create the 3D model of an object of interest. For example, for each view, a pre-defined number of range data may be sampled to obtain the correspondences of 3D points in a camera coordinate system and their image points in the 2D views. Also, all the sampled 3D-2D correspondences (from all the views) for the internal calibration may be processed, such as with a Tsai algorithm for the case with fixed external parameters], and generate, from the three-dimensional model of the image pickup object, depth image data indicative of a position of each of the pixels in a depthwise direction of the image pickup object with respect to a second viewpoint [Davis: ¶ [0026]: As an illustrative example, a range map 126 can be used to map points back and forth between the 3D model 120 and a corresponding image 122. For example, as shown, a first range map 126A provides pixel-by-pixel range data that maps image points in the first image 122A to corresponding locations on the 3D model. The resolution of the range map 126A is the same as the first image 122A. As such, range data is provided in the range map 126A for each pixel in the first image 122A. Moreover, the unique range data corresponding to each pixel of the first image 122A provides surface location and depth dimension information required to establish a one-to-one mapping between its corresponding image pixel and an associated location on the 3D model. Similarly, as shown, a second range map 126B maps image points in the second image 122B to corresponding locations on the 3D model.
¶ [0027]: According to an aspect of the present invention, a user, e.g., a human operator, an automated or semi-automated process, etc., may implement markup and editing operations within a single view or within multiple views of the modeled object. For example, each control/feature point picked by the user in a first view can be mapped to associated 3D global coordinates, e.g., by looking up the appropriate mapping in the range data of a corresponding range map. Alternatively, if the user is operating with a 3D view, the 3D global coordinates of the picked control/feature point can be extracted from the 3D model such as by using visualization and interaction functions, e.g., using OpenGL or other video standards or by using other techniques]; wherein the two-dimensional data generation unit are each implemented via at least one processor [Davis: ¶ [0098]: Referring to FIG. 7, a block diagram of a data processing system is depicted in accordance with the present invention. Data processing system 400 may comprise a symmetric multiprocessor (SMP) system or other configuration including a plurality of processors 402 connected to system bus 404. Alternatively, a single processor 402 may be employed].
Davis may not explicitly disclose an encoding unit configured to encode the two-dimensional image data of the plurality of first viewpoints and the depth image data generated by the two-dimensional data generation unit; and a transmission unit configured to transmit the two-dimensional image data of the plurality of first viewpoints and the depth image data encoded by the encoding unit, wherein the encoding unit, and the transmission unit are each implemented via at least one processor.
However, Shotton discloses an encoding apparatus, comprising: a two-dimensional data generation unit configured to generate, from a three-dimensional model of an image pickup object for a plurality of first viewpoints corresponding to a given display image generation method, two-dimensional image data of pixels from within the three-dimensional model by converting two-dimensional image data of three-dimensional coordinates [Shotton: ¶ [0009]: One embodiment is a computer readable storage medium having instructions stored thereon which, when executed on a processor, cause the processor to perform the following steps. A depth map that includes an array of depth pixels is accessed. Each depth pixel has a depth value, and the depth map is associated with a 2D image coordinate system. A local orientation for each depth pixel in a subset of the depth pixels is determined. The local orientation includes in-plane orientation that is in the plane of the 2D image coordinate system and an out-out-plane orientation that is out-of-the plane of the 2D image coordinate system. A 3D model for the depth map is determined. The model includes 3D points that are based on the depth pixels, each of the points has a corresponding depth pixel. A local 3D coordinate system is defined for each of the plurality of points, each local 3D coordinate system is based on the position and local orientation of the corresponding depth pixel. Feature test points are determined relative to the local coordinate system for each of the points. The feature test points are transformed from the local 3D coordinate system to the 2D image coordinate system for each of the feature test points. An object is identified in the depth map based on the transformed feature test points] of a plurality of first viewpoints [Shotton: ¶ [0043]: In one embodiment, the capture device 20 may include two or more physically separated cameras that may view a capture area from different angles to obtain visual stereo data that may be resolved to generate depth information. Depth may also be determined by capturing images using a plurality of detectors that may be monochromatic, infrared, RGB, or any other type of detector and performing a parallax calculation. Other types of depth map sensors can also be used to create a depth map], the three-dimensional coordinates corresponding to two-dimensional coordinates of the pixels from among the three-dimensional model [Shotton: ¶ [0008]: The logic is operable to transform the feature region for each of the depth pixels in the subset from the local 3D coordinate system to the 2D image coordinate system], and generate, from the three-dimensional model of the image pickup object, depth image data indicative of a position of each of the pixels in a depthwise direction of the image pickup object with respect to a second viewpoint [Shotton: ¶ [0009]]; an encoding unit configured to encode the two-dimensional image data of the plurality of first viewpoints and the depth image data generated by the two-dimensional data generation unit [Shotton: ¶ [0126]: A graphics processing unit (GPU) 108 and a video encoder/video codec (coder/decoder) 114 form a video processing pipeline for high speed and high resolution graphics processing. Data is carried from the graphics processing unit 108 to the video encoder/video codec 114 via a bus. The video processing pipeline outputs data to an A/V (audio/video) port 140 for transmission to a television or other display. A memory controller 110 is connected to the GPU 108 to facilitate processor access to various types of memory 112, such as, but not limited to, a RAM (Random Access Memory)]; and a transmission unit configured to transmit the two-dimensional image data of the plurality of first viewpoints and the depth image data encoded by the encoding unit [Shotton: ¶ [0126]], wherein the two-dimensional data generation unit, the encoding unit, and the transmission unit are each implemented via at least one processor [Shotton: ¶ [0009]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the encoding/decoding and transmission explicitly disclosed by Shotton with the inherent need for such processes in the image processing of Davis as to disclose basic concepts thought unnecessary to disclose to one of normal skill in the art.  Furthermore, Davis improves upon Shotton by explicitly disclosing the ability to process and display various modes of generation methods, improving overall usability.

Regarding Claims 11 and 24, Davis discloses a decoding apparatus, comprising: data of two-dimensional image data of pixels from within a three-dimensional model of an image pickup object for a plurality of first viewpoints corresponding to a given display image generation method and data of depth image data indicative of a position of each of the pixels in a depthwise direction of the image pickup object with respect to a second viewpoint [Davis: ¶ [0019]], generated from the three-dimensional model of the image pickup object, the two-dimensional image data of the pixels being generated by converting two-dimensional image data of three- dimensional coordinates of each of the pixels from within the three-dimensional model [Davis: ¶ [0022] - [0025]], the three-dimensional coordinates corresponding to two-dimensional coordinates of the pixels from among the three-dimensional model [Davis: ¶ [0035] – [0036]]; a unit configured to [process] data of the two-dimensional image data of the pixels and the data of the depth image data indicative of the position of each of the pixels in the depthwise direction of the image pickup object with respect to the second viewpoint [Davis: ¶ [0028]; and ¶ [0060]]; a three-dimensional model generation unit configured to generate another three-dimensional model of the image pickup object using the two-dimensional image data of the plurality of first viewpoints and the depth image data [Davis: ¶ [0027]]; and a two-dimensional data generation unit configured to generate two-dimensional image data as display image data by a given display image generation method based on the basis of the another three-dimensional model generated by the three-dimensional model generation unit [Davis: ¶ [0023]], wherein the three-dimensional model generation unit, and the two-dimensional data generation unit are each implemented via at least one processor [Davis: ¶ [0098]].
Davis may not explicitly disclose a decoding apparatus, comprising: a reception unit configured to receive encoded data of two-dimensional image data of pixels from within a three-dimensional model of an image pickup object for a plurality of first viewpoints corresponding to a given display image generation method and encoded data of depth image data indicative of a position of each of the pixels in a depthwise direction of the image pickup object with respect to a second viewpoint, generated from the three-dimensional model of the image pickup object, the two-dimensional image data of the pixels being generated by converting two-dimensional image data of three- dimensional coordinates of each of the pixels from within the three-dimensional model, the three-dimensional coordinates corresponding to two-dimensional coordinates of the pixels from among the three- dimensional model; a decoding unit configured to decode the encoded data of two-dimensional image data of the pixels and the encoded data of depth image data indicative of the position of each of the pixels in the depthwise direction of the image pickup object with respect to the second viewpoint; the depth image data obtained as a result of decoding by the decoding unit; wherein the reception unit, the decoding unit are each implemented via at least one processor (emphasis added).
However, Shotton discloses a decoding apparatus, comprising: a reception unit configured to receive encoded data of two-dimensional image data of pixels from within a three-dimensional model of an image pickup object for a plurality of first viewpoints corresponding to a given display image generation method and encoded data of depth image data indicative of a position of each of the pixels in a depthwise direction of the image pickup object with respect to a second viewpoint, generated from the three- dimensional model of the image pickup object, the two-dimensional image data of the pixels being generated by converting two-dimensional image data of three- dimensional coordinates of each of the pixels from within the three-dimensional model, the three-dimensional coordinates corresponding to two-dimensional coordinates of the pixels from among the three- dimensional model [Shotton: ¶ [0042]]; a decoding unit configured to decode the encoded data of the two-dimensional image data of the pixels and the encoded data of the depth image data indicative of the position of each of the pixels in the depthwise direction of the image pickup object with respect to the second viewpoint [Shotton: ¶ [0126]]; a three-dimensional model generation unit configured to generate another three- dimensional model of the image pickup object using the two-dimensional image data of the pixels and the depth image data obtained as a result of decoding by the decoding unit [Shotton: ¶ [0009]]; and a two-dimensional data generation unit configured to generate two-dimensional image data as display image data based on the basis of the another three-dimensional model generated by the three- dimensional model generation unit [Shotton: ¶ [0009]], wherein the reception unit, the decoding unit, the three-dimensional model generation unit, and the two-dimensional data generation unit are each implemented via at least one processor [Shotton: ¶ [0009]].

Regarding Claims 4 and 13, Davis in view of Shotton disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Davis in view of Shotton discloses wherein at least two viewpoints from among the plurality of first viewpoints are lined up in a substantially horizontal direction [Shotton: FIG. 2].

Regarding Claims 5 and 14, Davis in view of Shotton disclose(s) all the limitations of Claims 4 and 13, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Davis in view of Shotton discloses wherein the transmission unit is further configured to transmit information that specifies two viewpoints lined up in a horizontal direction from among the plurality of first viewpoints [Davis: ¶ [0035]; wherein data on the cameras viewpoints is being transmitted at all times and will occur when two cameras are lined up in a horizontal direction].

Regarding Claim 7, Davis in view of Shotton disclose(s) all the limitations of Claim 1 and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Davis in view of Shotton discloses wherein the two-dimensional data generation unit is further configured to generate the two-dimensional image data of the plurality of first viewpoints from the three-dimensional model based on a camera parameter of the plurality of first viewpoints [Davis: ¶ [0035]], and generate the depth image data based on a camera parameter of the second viewpoint [Davis: ¶ [0033]: To visualize a 3D point in a given 2D view, the 3D point is projected in the 2D view. This may be accomplished, for example, using known camera internal and external parameters. Further, the visibility of the projected point in the 2D view may be checked, e.g., where a surface feature of the object may obscure visibility of the point in the particular 2D view. If range data is available for the projection, e.g., where range data has been previously determined and provided, e.g., in a range map, the mapped global 3D coordinates of the projected 2D point are retrieved by looking up the associated range data. The mapped 3D point may also be compared back with the original 3D point to check whether the original global coordinate point is visible], and the transmission unit is further configured to transmit the camera parameters of the plurality of first viewpoints and of the second viewpoint [Davis: ¶ [0023]].

Regarding Claims 8 and 18, Davis in view of Shotton disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Davis in view of Shotton discloses wherein a number of the given display image generation method is a plural number [Davis: ¶ [0059]].

Regarding Claims 9 and 19, Davis in view of Shotton disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Davis in view of Shotton discloses wherein the plurality of first viewpoints are same as the second viewpoint [Shotton: FIG. 2; and Davis: ¶ [0059]].

Regarding Claim 15, Davis in view of Shotton disclose(s) all the limitations of Claim 11 and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Davis in view of Shotton discloses wherein the two-dimensional image data of the plurality of first viewpoints and the depth image data are generated from the three-dimensional model of the image pickup object generated from two-dimensional image data of a plurality of third viewpoints [Shotton: ¶ [0043]; and Davis: ¶ [0059]].

Regarding Claim 17, Davis in view of Shotton disclose(s) all the limitations of Claim 11 and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Davis in view of Shotton discloses wherein the three-dimensional model generation unit is further configured to generate the another three-dimensional model of the image pickup object based on camera parameters of the plurality of first viewpoints and the second viewpoint [Davis: ¶ [0035]].

Regarding Claims 25, Davis in view of Shotton disclose(s) all the limitations of Claims 1, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Davis in view of Shotton discloses wherein the two- dimensional data generation unit is further configured to generate the depth image data based on the three-dimensional coordinates corresponding to the two-dimensional coordinates of the pixels [Shotton: ¶ [0009]].

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Shotton as applied to claims 1 and 11 above, and further in view of Liu et al. (US 2010/0238264 A1) (hereinafter referred to as Liu2).

Regarding Claims 3 and 12, Davis in view of Shotton disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Davis in view of Shotton may not explicitly disclose wherein the plurality of first viewpoints exist at equal distances on a same circle.
However, Liu2 discloses wherein the plurality of first viewpoints exist at equal distances on a same circle [Liu2: FIG. 2].
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the multi-view image data of Davis in view of Shotton with the semi-circle camera arrangement of Liu2 in order to ensure each camera is an equal distance to the subject, improving stereoscopic recording and viewing, improving overall user experience.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Shotton as applied to claims 1 and 11 above, and further in view of Redert et al. (US 2011/0242279 A1) .

Regarding Claims 6 and 16, Davis in view of Shotton disclose(s) all the limitations of Claims 1 and 15, respectively, and is/are analyzed as previously discussed with respect to those claims.
Davis in view of Shotton may not explicitly disclose wherein the three-dimensional data generation unit generates three-dimensional data of the image pickup object using the two-dimensional image data of the plurality of first viewpoints, the depth image data and three-dimensional data of an occlusion region from within the two-dimensional image data of the plurality of first viewpoint.
However, Redert discloses wherein the three-dimensional data generation unit generates three-dimensional data of the image pickup object using the two-dimensional image data of the plurality of first viewpoints, the depth image data and three-dimensional data of an occlusion region from within the two-dimensional image data of the plurality of first viewpoint [Redert: ¶ [0037]: An alternative solution is to encode three-dimensional video data in the so-called image plus depth format.  This format allows additional views to be rendered based on e.g. a frontal image of a scene and corresponding depth information.  Such information may also be extended to include e.g. occlusion data.  Occlusion data is image information (or depth information) that becomes visible when the scene presented in the frontal image is viewed from a viewing direction other than that of the encoded frontal image.  The occlusion data may comprise only view information (e.g. RGB or YUV), but may likewise also include additional occlusion depth information].
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the multi-view image data processing of Davis in view of Shotton with the occlusion data in stereoscopic images processing of Redert in order to reduce artifacts of occluded objects, improving overall user experience.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Shotton as applied to claims 1 and 11 above, and further in view of Kang et al. (US 2017/0223338 A1).

Regarding Claim 21, Davis in view of Shotton discloses all the limitations of Claim 1 and is analyzed as previously discussed with respect to that claim.
Davis in view of Shotton may not explicitly disclose wherein the three-dimensional model includes geometric information of three-dimensional positions of points configuring a mesh and links of the points and two-dimensional image data of the mesh.
However, Kang discloses wherein the three-dimensional model includes geometric information of three-dimensional positions of points configuring a mesh and links of the points and two-dimensional image data of the mesh [Kang: ¶ [0030] through ¶ [0034]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the visual hull model of Davis in view of Shotton with the mesh model of Kang in order to create a more accurate model, improving overall image quality.

Regarding Claims 22, Davis in view of Shotton discloses all the limitations of Claim 1 and is analyzed as previously discussed with respect to that claim.
Davis in view of Shotton may not explicitly disclose wherein the mesh is generated by modeling two-dimensional data and depth image data of viewpoints of an image pick-up apparatus configured to pick up the two-dimensional image data of the image pickup object.
However, Kang discloses wherein the mesh is generated by modeling two-dimensional data and depth image data of viewpoints of an image pick-up apparatus configured to pick up the two-dimensional image data of the image pickup object [Kang: ¶ [0032]: Referring now to FIG. 6, a method for reconstructing the surface geometry of a three-dimensional object according to the principles described herein is provided.  In various examples, the method comprises the following steps.  A system having a cluster of heterogeneous sensors, including a two-dimensional high-resolution camera and a three-dimensional depth camera and a turntable operable to rotate incrementally is provided (602).  The turntable is rotated to a first position and a first two-dimensional data set is acquired using the two-dimensional high-resolution camera and a first three-dimensional data set is acquired using the three-dimensional depth camera (604).  The turntable is then rotated to a second position and a second two-dimensional data set is acquired using the two-dimensional high-resolution camera and a second three-dimensional data set is acquired using the three-dimensional depth camera (606).  Corresponding features between the first and second two-dimensional data sets are then determined to obtain a first set of high-resolution corresponding points (608).  The first set of high-resolution corresponding points is then mapped onto an image plane of the depth camera and corresponding points between the first and second sets of depth data are determined (610).  The first and second sets of depth data are then aligned using a three-dimensional homography obtained from the corresponding points between the first and second sets of depth data and the aligned data are then used to generate a three-dimensional mesh of the object (612)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482